02DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesan et al. (US 2020/0252990 A1) 	Regarding claims 1, 16, Ganesan et al. discloses a first sidelink user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (See Fig 2, items 202 and 204): detect a second frequency range (FR2) radio link or beam failure between the first sidelink UE and a second sidelink UE (See Fig 8 Para 63, and Para 67-70 teaches of detecting a link failure); and transmit, to the second sidelink UE, an indication of the FR2 radio link or beam failure based at least in part on a first frequency range (FR1) radio resource control (RRC) connection between the first sidelink UE and the second sidelink UE (See Fig 8 Para 67-70 teaches of the second UE transmitting a message to first UE about a sidlink/beam failure. Para 61 teaches of using NR PC% RRC message to indicate the beam failure).  	Regarding claims 2, 17, Ganesan et al. discloses a first sidelink UE, wherein the memory and the one or more processors, when transmitting the indication, are configured to transmit an RRC reconfiguration message that indicates the FR2 radio link or beam failure based at least in part on the FR1 RRC connection between the first sidelink UE and the second sidelink UE (Para 61 teaches of using NR PC% RRC message to indicate the beam failure).	Regarding claims 3, 18, Ganesan et al. discloses a first sidelink UE, wherein the memory and the one or more processors are further configured to: transmit, to the second sidelink UE, a message to establish the FR1 RRC connection between the first sidelink UE and the second sidelink UE, wherein the message indicates that the FR1 RRC connection is for monitoring the FR2 radio link between the first sidelink UE and the second sidelink UE (Para 61 and 62 teaches of TX UE and RX UE exchanging NR PC5 RRC message about sidelink radio monitoring procedures).  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 2020/0252990 A1) in view of Ganesan et al. (WO 2022/018688 A1) (referenced as Ganesan II et al. ) 	Regarding claim 9, 24, Ganesan et al. discloses the claimed invention as set forth in claim 1 above. Ganesan et al .does not explicitly discloses a first sidelink UE, wherein the memory and the one or more processors, when detecting the FR2 radio link or beam failure, are configured to detect the FR2 radio link or beam failure based at least in part on a block error rate derived from a packet count or traffic information associated with sidelink communications between the first sidelink UE and the second sidelink UE. However Ganesan II et al. discloses a first sidelink UE, wherein the memory and the one or more processors, when detecting the FR2 radio link or beam failure, are configured to detect the FR2 radio link or beam failure based at least in part on a block error rate derived from a packet count or traffic information associated with sidelink communications between the first sidelink UE and the second sidelink UE (Para 108-109 teaches of determining link failure based on BLER of SCI). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of determining link failure based on the BLER of a link of Ganesan II et al. with the system of Ganesan et al. in order to provide a system for reliable communication via a sidelink.
Claim(s) 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 2020/0252990 A1) in view of Novlan et al. (US 2020/0053524 A1). 
	Regarding claims 15, 30, Ganesan et al. discloses  the claimed invention as set forth in claim 1 above. Ganesan et al. does not explicitly disclose a first sidelink UE, wherein the first sidelink UE and the second sidelink UE are sidelink UEs with a non-standalone FR2 capability, and wherein FR1 corresponds to a sub-6 gigahertz band and FR2 corresponds to a millimeter wave band. However Novlan et al. a first sidelink UE, wherein the first sidelink UE and the second sidelink UE are sidelink UEs with a non-standalone FR2 capability, and wherein FR1 corresponds to a sub-6 gigahertz band and FR2 corresponds to a millimeter wave band (Para 28). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to us the method of using non-statndalone sub-6 GHz band with millimeter wave band for the side link of Novlan et al. with the system of Ganesan et al. in order to provide a vehicle-to-everything (V2X) communications, using multi-connectivity, in a wireless network.
Allowable Subject Matter
Claims 4-8, 10-14, 19-23 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467